 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                        No. 2:18-cv-0428-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    SACRAMENTO COUNTY,
15                       Defendant.
16

17           Plaintiff is confined to the Sacramento County Mail Jail. He proceeds without counsel in

18   this civil an action brought under 42 U.S.C. § 1983. He has filed an application for leave to

19   proceed in forma pauperis and a motion requesting that the U.S. Marshal serve the complaint

20   (ECF Nos. 4, 5 & 6).

21                                Application to Proceed In Forma Pauperis

22           Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

23   Accordingly, by separate order, the court directs the agency having custody of plaintiff to collect

24   and forward the appropriate monthly payments for the filing fee as set forth in 28 U.S.C.

25   § 1915(b)(1) and (2).

26   /////

27   /////

28   /////
                                                       1
 1                                                  Screening
 2           I.      Legal Standards
 3           The court is required to screen complaints brought by prisoners seeking relief against a
 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
 5   The court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 6   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
 7   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
 8   1915A(b)(1), (2).
 9           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
11   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
12   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
13   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
14   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
15   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
16   has an arguable legal and factual basis. Id.
17           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
18   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
19   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
20   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
21   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
22   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
23   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
24   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
25   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
26   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1216 (3d
27   ed. 2004)).
28   /////
                                                         2
 1             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 2   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
 3   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
 4   that allows the court to draw the reasonable inference that the defendant is liable for the
 5   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
 6   under this standard, the court must accept as true the allegations of the complaint in question,
 7   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
 8   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
 9   McKeithen, 395 U.S. 411, 421 (1969).
10             II.    Analysis
11             Plaintiff brings this lawsuit against Sacramento County alleging that he was denied due
12   process when he was sentenced for a felony rather than a misdemeanor. ECF No. 1. Plaintiff
13   states:
14             I pled NLC to a misdemeanor 261.5 (sex with a minor), in Sacramento Superior
               Court. Then Judge Gary Ransom told me he was gonna get me good, when he
15             took me in his chamber! Then a strange judge at sentencing said, “I’m sentencing
               you for a felony 261.5!” I balked and my fat stupid public defender assured me
16             that his words did not matter! Alls [sic] that mattered was the minute order,
               which said “misdemeanor! See?” It did. But it got entered in DOJ as a felony,
17             and all the county computers too. They totally took advantage of me! A few yrs
               later, I awoke the lazy slob black lady that was sleeping in the teller window at
18             the Sacramento Superior Court office, so I could again complain about the lies in
               the computers. “Look at the minute order!” I told her. But she was so mad about
19             being woke up [sic], she just kept yelling at me! So I called them to complain.
               That same lazy black lady told me she’s the new office manager, and she went
20             thru the whole court file and switched all the paperwork over to felony! Court
               surveillance video will prove it tho! Plus I know where they forgot to switch out
21             the misd. minute order! It is Sacramento Superior Court’s policy to deprive
               people of their 14th Amendment Right to Due Process!
22

23   ECF No. 1 at 3. Plaintiff further states, “OMG! I been sent to prison, forced to plead to child
24   molest [sic], had my kids stripped away and adopted out, lost every court process I been in [sic]
25   for the last 20 yrs! All over a lie! To give me the rest of what I got coming! Over a lie!” Id.
26             Plaintiff’s claim is barred by Heck v. Humphrey, 512 U.S. 477 (1994). Heck holds that if
27   success in a § 1983 action would implicitly question the validity of confinement or its duration,
28   the plaintiff must first show that the underlying conviction was reversed on direct appeal,
                                                          3
 1   expunged by executive order, declared invalid by a state tribunal, or questioned by the grant of a
 2   writ of habeas corpus. Muhammad v. Close, 540 U.S. 749, 751 (2004). Because success in this
 3   action would render plaintiff’s felony conviction invalid, plaintiff must show that he has obtained
 4   an order reversing or expunging that conviction. The complaint is devoid of any allegations that
 5   plaintiff has obtained such an order.
 6          Further, because plaintiff seeks an order that would expunge that conviction, his claim
 7   must be brought in a habeas action. Nettles v. Grounds, 830 F.3d 922, 928-29 (9th Cir. 2016)
 8   (claims which would necessarily imply the invalidity of a sentence or conviction must be brought
 9   via petition for writ of habeas corpus; claims which would not necessarily affect the length of
10   time to be served if successful fall outside core of habeas corpus and must be brought, if at all,
11   under § 1983).
12          Based on the foregoing, the court will dismiss plaintiff’s complaint. The court will give
13   plaintiff an opportunity to file an amended complaint to attempt to state facts that would allow the
14   claim to proceed.
15                                             Leave to Amend
16          Plaintiff may choose to amend his complaint. He is cautioned that any amended
17   complaint must identify as a defendant only persons who personally participated in a substantial
18   way in depriving him of his constitutional rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.
19   1978) (a person subjects another to the deprivation of a constitutional right if he does an act,
20   participates in another’s act or omits to perform an act he is legally required to do that causes the
21   alleged deprivation). Plaintiff may also include any allegations based on state law that are so
22   closely related to his federal allegations that “they form the same case or controversy.” See 28
23   U.S.C. § 1367(a).
24          The amended complaint must also contain a caption including the names of all defendants.
25   Fed. R. Civ. P. 10(a).
26          Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
27   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he bring unrelated claims against
28   multiple defendants. Id.
                                                        4
 1             Any amended complaint must be written or typed so that it so that it is complete in itself
 2   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
 3   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
 4   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
 5   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 6   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 7   1967)).
 8             Any amended complaint should be as concise as possible in fulfilling the above
 9   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
10   background which has no bearing on his legal claims. He should also take pains to ensure that his
11   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
12   and organization. Plaintiff should carefully consider whether each of the defendants he names
13   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
14   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
15                                                 Conclusion
16             Accordingly, it is ORDERED that:
17             1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 5, 6) is GRANTED;
18             2.     Plaintiff’s “motion for service” (ECF No. 4) is denied without prejudice;
19             3.     Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
20   in accordance with the notice to the Sacramento County Sheriff filed concurrently herewith;
21             4.     Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30 days
22   of service of this order; and
23             5.     Failure to comply with this order may result in dismissal of this action.
24   DATED: February 13, 2019.
25

26

27

28
                                                         5
